Citation Nr: 1024687	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  09-11 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical 
expenses incurred at a private hospital on December 10, 2008.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active service form September 1989 to September 
1993.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans Affairs 
(VA) Medical Center (MC) in Gainesville, Florida.  


FINDINGS OF FACT

1.  Unauthorized medical expenses incurred at a private hospital 
on December 10, 2008 were not rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health.  

2.  VA facilities were feasibly available to provide the 
unauthorized medical services provided at a private hospital on 
December 10, 2008 and an attempt to use them before hand would 
not have been considered unreasonable by a prudent layperson.  


CONCLUSION OF LAW

The criteria for payment or reimbursement for unauthorized 
medical expenses incurred at a private hospital on December 10, 
2008 have not been met.  38 U.S.C.A. §§ 1728, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 17.120, 17.121 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In a medical 
expense reimbursement case entitled Beverly v. Nicholson, 19 Vet. 
App. 394, 403-04 (2005), the United States Court of Appeals for 
Veterans Claims (Court) discussed VA's responsibilities to 
provide a claimant with notice of the evidence needed to 
substantiate the claim, what evidence VA would attempt to obtain 
and what evidence the claimant was expected to submit.  In that 
case, it was agreed that the claimant had not been given notice 
that complied with the VCAA requirements.  Nevertheless, the 
error was non-prejudicial.  The Court noted that it was well 
settled that where the facts averred by a claimant cannot 
conceivably result in a favorable disposition an error in VCAA 
notice is non-prejudicial.  In this case, there is no dispute as 
to the facts and benefits cannot be awarded on the facts as set 
forth by the appellant.  Thus, there is no prejudicial notice 
error and the Board may proceed with its review of the appeal.  

The Board also finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  The VA records 
pertaining to the Veteran's entitlement and the private hospital 
records pertaining to the December 10, 2008 emergency room 
treatment have been obtained.  Significantly, the appellant has 
not identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Criteria

The Veteran has a service-connected back disability rated as 40 
percent disabling and she is entitled to VA care for it.  The 
question here is whether she may use non-VA facilities at VA 
expense, without prior authorization.  

Section 1728(a), Title 38, United States Code, provides that VA 
may pay or reimburse veterans for medical expenses incurred in 
non-VA facilities where: 
	(1) such care or services were rendered in a medical 
emergency of such 	nature that delay would have been hazardous 
to life or health; 
	(2) such care or services were rendered to a Veteran in 
need thereof  
		(A) for an adjudicated service-connected disability,  
		(B) for a non-service-connected disability associated 
with and held to 		be aggravating a service-connected 
disability,  
		(C) for any disability of a Veteran who has a total 
disability 				permanent in nature from a 
service-connected disability; or 
		(D) for any illness in the case of a Veteran who is a 
participant in a 			vocational rehabilitation program 
that necessitates care or treatment to 		make possible 
such Veteran's entrance into a course of training, 		
	prevent interruption of such course of training, or hasten 
the return to 		such course of training; and, 
	(3) Department or other Federal facilities were not 
feasibly available, and an 	attempt to use them beforehand 
would not have been reasonable, sound, 	wise, or practical. 
See also 38 C.F.R. § 17.120 (2009).  

The Court has affirmed that all three of these statutory 
requirements must be met before payment may be authorized.  See 
Zimick v. West, 11 Vet. App. 45, 49 (1998).  

VA cannot approve payment or reimbursement of any unauthorized 
expenses incurred beyond the date on which a medical emergency 
has ended.  An emergency shall be deemed to have ended at that 
point when a VA physician has determined that, based on sound 
medical judgment, a veteran: (a) Who received emergency hospital 
care could have been transferred from the non-VA facility to a VA 
medical center for continuation of treatment for the disability, 
or (b) Who received emergency medical services, could have 
reported to a VA medical center for continuation of treatment for 
the disability.  From that point on, no additional care in a non-
VA facility will be approved for payment by VA.  38 C.F.R. § 
17.121 (2009).  See Bellezza v. Principi, 16 Vet. App. 145 
(2002).  

There is no dispute that the services at issue were for the 
Veteran's service-connected back disability.  The claim was 
denied because the services at issue were no required by an 
emergency and the Veteran could have had timely treatment at VA 
facilities.  

The Veteran reports that she contacted VA on December 9, 2008 and 
was told by her primary care physician to go to the emergency 
room at the Memorial Hospital, which she did.  VA apparently paid 
for that visit, as it is not in dispute here.  What is in dispute 
is the following day.  The Veteran stated that she felt worse and 
the emergency room at the Memorial Hospital was extremely busy, 
so she went to the emergency room at the Regional Medical Center.  

The records from the Regional Medical Center emergency room show 
the Veteran was seen for a complaint of back pain.  She had back 
pain for the past 17 years and had increased pain over the past 
few days.  It was noted that she was seen at the Memorial 
Hospital the previous night and had a MRI (magnetic resonance 
imaging) completed.  She had been given medication at discharge.  
She was examined and her low back pain was diagramed.  On 
discharge, medication, heat and massage were recommended.  It was 
also recommended that she follow up with her medical doctor or a 
spine specialist the following week.  

Payment or reimbursement of unauthorized medical expenses 
requires that the services at issue be incurred in an emergency.  
In this case, the Veteran does not claim and the record does not 
show that the emergency room visit of December 10, 2008 was 
required because of an emergency.  The Veteran asserts that 
because a prior visit to a different emergency room was 
authorized, VA should pay for an unauthorized visit to another 
emergency room.  Having a previous emergency room visit 
authorized by VA does not automatically authorize subsequent 
trips to an emergency room.  Consequently, under the facts of 
this case, as stated by the Veteran and confirmed by the 
evidence, payment cannot be made for the unauthorized use of an 
emergency room on December 10, 2008, because there was no 
emergency.  

As all of the evidence is against the claim, the benefit of the 
doubt doctrine is not applicable and the appeal must be denied as 
a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  



ORDER

Payment or reimbursement for unauthorized medical expenses 
incurred at a private hospital on December 10, 2008 is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


